UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-1677


MICHAEL MEAD,

                   Plaintiff - Appellant,

             v.

CALVIN SHAW, Individually and in his capacity as Captain of the Gaston
County Police Department; REGINALD BLOOM, Individually and in his official
capacity as a Detective for the Gaston County Police Department; WILLIAM
SAMPSON, Individually and in his capacity as a Detective for the Gaston County
Police Department; GASTON COUNTY,

                   Defendants - Appellees,

             and

GASTON COUNTY POLICE DEPARTMENT; NORTH CAROLINA STATE
BUREAU OF INVESTIGATIONS; WILLIAM J. FARLEY, Individually and in
his capacity as the Chief of Police for the Gaston County Police Department;
JAMES W. BUIE, Individually and in his capacity as the Assistant Chief of Police
for the Gaston County Police Department; CHRISTOPHER REYNOLDS,
Individually and in his capacity as a Sergeant for the Gaston County Police
Department; CHRISTIE L. RHONEY, Individually and in her capacity as a
Sergeant for the Gaston County Police Department; CHRISTOPHER HASKETT,
Individually and in his capacity as a Detective for the Gaston County Police
Department; WILLIAM E. HOWELL, Individually and in his capacity as a
Detective for the Gaston County Police Department; CHRISTOPHER
MCAULAY, Individually and in his capacity as a Detective for the Gaston County
Police Department; MATTHEW HENSLEY, Individually and in his capacity as a
Detective for the Gaston County Police Department; J. K. SHAW, Individually
and in his capacity as a Detective for the Gaston County Police Department;
WILLIAM GALLOWAY, Individually and in his capacity as a Detective for the
Gaston County Police Department; CLYDE PUTNAM, Individually and in his
capacity as an Employee for the Gaston County Police Department; J. D.
COSTNER, Individually and as an Officer for the Gaston County Police
Department; MARK STEWART, Individually and in his capacity as an Officer for
the Gaston County Police Department; RENEE MULLIS, Individually and in her
Capacity as an Investigator Agent for the North Carolina State Bureau of
Investigations; JOHN DOE, Individually and in his capacity as employee of
Gaston County Police Department and or the North Carolina State Bureau of
Investigations; DOE BOND COMPANY; JANE DOE, Individually and in her
capacity as employee of the Gaston County Police Department and or the North
Carolina State Bureau of Investigations,

                    Defendants,

             v.

WILLIAM STETZER,

                    Movant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:12-cv-00132-GCM)


Submitted: December 29, 2017                                      Decided: January 11, 2018


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Luke Largess, Jacob B. Sussman, TIN FULTON WALKER & OWEN, Charlotte,
North Carolina, for Appellant. Martha Raymond Thompson, STOTT, HOLLOWELL,
PALMER & WINDHAM, LLP, Gastonia, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael Mead appeals the district court’s orders granting summary judgment in

favor of Calvin Shaw, Reginald Bloom, William Sampson, and Gaston County

(“Appellees”) and terminating Mead’s 42 U.S.C. § 1983 (2012) suit. On appeal, Mead

argues that the district court erred in granting summary judgment in favor of Appellees

on his Fourth Amendment and malicious prosecution claims 1 because (1) there is a

genuine issue of material fact as to whether probable cause existed to arrest him, and

(2) Appellees are not shielded by the acts of the prosecutors, a magistrate, or grand juries

because Appellees provided those third parties with false and misleading information, or

purposefully omitted relevant information.

       “We review the district court’s grant of summary judgment de novo, applying the

same standard as the district court.” Walker v. Mod-U-Kraf Homes, LLC, 775 F.3d 202,

207 (4th Cir. 2014). We construe the evidence in the light most favorable to Mead, the

nonmovant, and draw all reasonable inferences in his favor. Id. “The court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

       1
          Mead does not challenge the district court’s disposition of his other claims.
Although Mead’s brief makes cursory mention of his state law claim for trespass by a
public officer, he provides no argument in support of that claim and has therefore waived
review of this issue. Hensley on behalf of N.C. v. Price, __F.3d __, __, No. 16-1294,
2017 WL 5711029, at *4 & n.5 (4th Cir. Nov. 27, 2017). Mead also does not challenge
the district court’s disposition of his Fourteenth Amendment due process claim or the
court’s dismissal of claims against Gaston County on the basis of qualified immunity, and
has likewise waived review of the court’s disposition of those claims. See Fed. R. App.
P. 28(a)(8) (stating that an argument must contain “appellant’s contentions and the
reasons for them, with citations to the authorities and parts of the record on which the
appellant relies”).


                                             3
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).

         “A malicious prosecution claim under § 1983 is properly understood as a Fourth

Amendment claim for unreasonable seizure which incorporates certain elements of the

common law tort.” Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012) (internal

quotation marks omitted).      “To state such a claim, a plaintiff must allege that the

defendant (1) caused (2) a seizure of the plaintiff pursuant to legal process unsupported

by probable cause, and (3) criminal proceedings terminated in plaintiff’s favor.” Id. A

plaintiff must demonstrate “both but-for and proximate causation,” and therefore

“subsequent acts of independent decision-makers (e.g., prosecutors, grand juries, and

judges) may constitute intervening superseding causes that break the causal chain

between a defendant-officer’s misconduct and a plaintiff’s unlawful seizure.” Id. Thus,

“a police officer is not liable for a plaintiff’s unlawful seizure following indictment in the

absence of evidence that the officer misled or pressured the prosecution.” Id. at 648

(brackets and internal quotation marks omitted).

         Mead failed to establish that Appellees caused his arrest and trial, as the

intervening acts of the magistrate who issued arrest warrants and the grand juries that

issued bills of indictment insulate Appellees from liability. Two grand juries issued bills

of indictment against Mead. Sergeant Fred Reynolds—who is not a party to this action—

presented testimony to both grand juries. Mead has offered no evidence that Reynolds

acted maliciously or conspired with Appellees to mislead the grand jury. And even prior

to the grand jury proceedings, Appellees sought and obtained arrest warrants from an

                                              4
independent magistrate. 2    Although Detective Bloom presented evidence to the

magistrate, there is no evidence that Bloom proffered false or misleading evidence.   In

the absence of such evidence, the probable cause determinations of third parties were the

proximate cause of Mead’s arrest and detention. Durham v. Horner, 690 F.3d 183, 189

(4th Cir 2012). Consequently, Mead’s federal claims fail.

      Finally, because police possessed probable cause to arrest Mead, and because

Mead failed to establish that Defendants’ actions caused his detention, his state law

malicious prosecution claim likewise fails. See Fox v. Johnson, 777 S.E.2d 314, 323

(N.C. Ct. App. 2015), review denied, 781 S.E.2d 480 (N.C. 2016) (“both . . . federal

Fourth Amendment claims and . . . state malicious prosecution claims include the same

element of proximate cause”).

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




      2
         Mead asserts that a fax sent from Reynolds to the district attorney’s office
indicates that Appellees misled the third parties. We do not believe that the fax, which
was sent months before Bloom spoke to a magistrate and Reynolds testified before the
grand juries, can reasonably be viewed as indicative of what testimony was actually
presented in those proceedings.


                                            5